Citation Nr: 1121440	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected right knee disability, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for a service-connected left knee disability, currently rated 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 1988 and from April 1990 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued 10 percent disability ratings assigned to each of the Veteran's service-connected knee disabilities. 

In May 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the Veteran's VA claims folder. The Board notes that the VLJ who conducted this hearing is no longer employed by the Board. Accordingly, the Board sent the Veteran a letter dated December 7, 2010 asking whether he would like the opportunity to testify at another hearing before a different VLJ. The Veteran responded in December 2010, indicating that he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record.

In August 2009, the Board remanded the Veteran's case for additional evidentiary development.  A supplemental statement of the case was issued in October 2010 by the VA Appeals Management Center (AMC), which continued the 10 percent disability ratings assigned to each of the Veteran's service-connected knee disabilities.  The case is once again before the Board. 

The Veteran has raised the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on convalescence due to his November 2009 right knee surgery.  See an e-mail received in June 2010.  This issue has not yet been addressed by the RO, and is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand in August 2009.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record reveals that the last VA examination to evaluate the Veteran's service-connected knee disabilities was conducted in March 2006, more than five years ago.  Since this examination, the Veteran has undergone two left knee surgeries and two right knee surgeries, including a unicompartmental knee arthroplasty in November 2009.  While the record contains outpatient treatment records following these surgeries, these records do not contain sufficient evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010) [VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.]  Because the current level of the Veteran's disabilities is unclear, the Board believes that another examination is necessary.

The record also contains a May 2010 rating action from the North Little Rock RO which describes evidence not contained in the Veteran's claims folder.  In this regard, the Board notes that a temporary claims folder has been created and is being maintained at the RO in North Little Rock, Arkansas.  See a May 2010 e-mail from the Muskogee RO.  On remand, an attempt should be made to associate this temporary claims folder with the Veteran's permanent claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the North Little Rock RO and obtain the Veteran's temporary claims folder.  This folder should be associated with the Veteran's permanent claims folder prior to any further adjudication.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.

2.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his right and left knee disabilities since April 2010.  The AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Board is particularly interested in copies of records of right or left knee treatment that the Veteran may have received from the VA Medical Center in Muskogee, Oklahoma since September 2010 and private treatment records from the Hillcrest Medical Group since April 2010.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right and left knee disabilities.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

With respect to each knee, the examiner should:

a) Conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) and should note the presence (including degree) or absence of any ankylosis.  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

b) Indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

c) Indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  

d) Indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  The examiner should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace.  

e) Indicate whether chronic residuals consisting of severe painful motion or weakness exist following the Veteran's November 2009 unicompartmental right knee arthroplasty.

4.  Following completion of the above, readjudicate the issues of entitlement to an increased rating for right and left knee disabilities.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


